         Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JONATHON CORBETT,

                                                    Plaintiff,           DECLARATION

                         -against-                                       20-CV-4864 (LGS)

ANDREW M. CUOMO, in his official capacity as Governor
of the State of New York,

                                                 Defendant.



Brad Hutton, on the date noted below and pursuant to § 1746 of title 28 of the United States

Code, declares the following to be true and correct under penalty of perjury under the laws of the

United States of America:

   1. My name is Brad Hutton, and I am the Deputy Commissioner of the Office of Public Health

       at the New York State Department of Health. I have been the Deputy Commissioner of

       the Office of Public Health since July 2016 and have been employed by the Department

       since 1994. In my position, I oversee the Office of Public Health, which has more than

       3,000 employees statewide. I make this declaration to provide a brief background of the

       spread of the novel coronavirus, the COVID-19 illness, and the grave public health

       emergency currently besieging the State of New York.

             January–February 2020 — Novel Coronavirus Spreads Worldwide

   2. On January 7, 2020, following an outbreak of pneumonia of unknown etiology in China’s

       Wuhan Province, Chinese authorities identified a novel coronavirus—COVID-19. It’s


                                                1
     Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 2 of 13



   spread around the world has been well documented. See Exhibit A (World Health

   Organization (“WHO”) Situation Report 1).

                March 2020 — COVID-19 Surges in the State of New York

3. New York recorded its first cases of COVID-19 on March 1, 2020, in New York City and

   on March 2, 2020, in Westchester County.

4. On March 7, 2020, Governor Cuomo declared a State of Emergency. As of March 7, 2020,

   60 people had tested positive for COVID-19 in the State of New York. See Exhibit B

   (Images from the New York State Department of Health’s COVID-19 Tracker). Cases in

   the United States totaled 275. See Exhibit C (Images from the Centers for Disease

   Control’s (“CDC”) Coronavirus Disease Dashboard). Cases worldwide totaled 179,111,

   with 7,426 deaths reported. See Exhibit D (WHO Situation Report 57).

5. On March 11, 2020, the World Health Organization declared COVID-19 a global

   pandemic. See Exhibit E (WHO Pandemic Announcement).

6. By March 20, 2020, the number of individuals testing positive for COVID-19 in New York

   approached 10,000, and deaths exceeded 150. See Exhibit F (Image from Johns Hopkins

   University’s Coronavirus Resource Center).

               New York’s Health Care System Is Nearly Overwhelmed

7. By April 20, 2020, over 267,000 individuals had tested positive for COVID-19, and over

   13,000 people had died from COVID-19. See Exhibit G (Images from Johns Hopkins

   University’s Coronavirus Resource Center).

8. These events placed significant strain on New York State’s healthcare system. For

   example, as the virus spread, New York faced a shortage of hospital beds, ventilators, and


                                           2
     Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 3 of 13



   personal protective equipment such as masks and gloves.

9. As a result, field hospitals were set up around the state, including at the Javits Center in

   New York City. The United States Navy sent the U.S.N.S Comfort, a Mercy-class hospital

   ship, to New York to assist with medical care.

10. Funeral homes were also overwhelmed, resulting in the use of mass graves to bury the

   dead.

11. At the worst stage of the pandemic, New York State had more coronavirus cases than any

   single country in the world.

                                  New York State on PAUSE

12. Public health efforts aimed to stop the pandemic from overwhelming our healthcare system

   are sometimes referred to as “flattening the curve.” The “curve” in question refers to the

   projected increase in COVID-19 demands on the health care system over time. See Exhibit

   H (Projection Model). The rapid spread of COVID-19 in New York, in the United States,

   and worldwide, as detailed above, presented and continues to present a grave threat to New

   Yorkers and to New York’s health care system. However, by taking strong action to ensure

   social distancing as well as other important measures, that threat can be mitigated, and the

   curve can be flattened, so that the burdens of COVID-19 are spread over a longer period

   of time and our health care system can continue to function at a high level.

13. COVID-19 “spreads through droplets released into the air when an infected person coughs

   or sneezes. The droplets generally do not travel more than a few feet, and they fall to the

   ground (or onto surfaces) in a few seconds.” See Exhibit I (Johns Hopkins, “What is

   Coronavirus?”). “Current evidence suggests that SARS-CoV-2 may remain viable for


                                             3
    Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 4 of 13



   hours to days on surfaces made from a variety of materials.” See Exhibit J (CDC,

   “Cleaning and Disinfection for Households.”). COVID-19 has an incubation period of up

   to fourteen days. See Exhibit I (Johns Hopkins, “What is Coronavirus?”). Social distancing

   is one of the most effective means of limiting transmission of COVID-19. Id.

14. The CDC has thus issued guidance recommending that people comply with social

   distancing measures in order to prevent the spread of COVID-19. According to the CDC,

   “[l]imiting face-to-face contact with others is the best way to reduce the spread” of COVID-

   19. See Exhibit K (CDC, “Social Distancing”). In order to limit exposure to COVID-19

   and slow its spread, the CDC recommends keeping at least six feet away from others

   outside your household and avoiding groups and crowded places.” Social distancing “is

   one of the best tools we have to avoid being exposed to this virus and slowing its spread

   locally and across the country and world” because it “helps limit contact with infected

   people and contaminated surfaces.” See id. (CDC, “Social Distancing.”).

15. As cases of COVID-19 rapidly increased across the globe, nations worldwide undertook

   emergency social distancing measures aimed at restricting its spread or “flattening the

   curve.” Many states, including New York, likewise have taken emergency action to ensure

   social distancing, flatten the curve, and slow the pandemic.

16. Among other measures aimed at flattening the curve, slowing the spread of COVID-19,

   and preventing the health care system from becoming overburdened, Governor Cuomo

   issued multiple Executive Orders restricting gatherings.

       •   March 12, 2020 — gatherings in excess of five hundred people prohibited; smaller
           gatherings limited to 50 percent capacity; theaters in large cities closed. See
           Exhibit L (Executive Order 202.1).


                                            4
    Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 5 of 13



       •   March 16, 2020 — gatherings in excess of 50 people prohibited; all bars,
           restaurants, gambling establishments, gyms, movie theaters indefinitely closed. See
           Exhibit M (Executive Order 202.3). All non-essential state and local workers to
           stay home, “except for those personnel essential to the . . . response to the COVID-
           19 emergency.” See Exhibit N (Executive Order 202.4). All schools closed until no
           earlier than April 1, 2020. Id.

       •   March 18, 2020 — All malls and places of public amusement closed. See Exhibit O
           (Executive Order 202.5).

17. On March 20, 2020, the governor announced the New York State on PAUSE initiative. In

   his press conference announcing the initiative, the Governor explained that “[w]e know the

   most effective way to reduce the spread of this virus is through social distancing and

   density reduction measures . . . . This executive order builds on the actions we have taken

   to reduce the spread of the virus and protect the wellbeing of our friends, colleagues and

   neighbors.” The 10-point New York State on PAUSE plan is as follows:

       •   All non-essential businesses statewide closed, effective March 22, 2020, at 8pm;

       •   Non-essential gatherings of individuals of any size for any reason (e.g. parties,
           celebrations or other social events) are canceled or postponed at this time;

       •   Any concentration of individuals outside their home must be limited to workers
           providing essential services and social distancing should be practiced;

       •   When in public individuals must practice social distancing of at least six feet from
           others;

       •   Businesses and entities that provide other essential services must implement rules
           that help facilitate social distancing of at least six feet;

       •   Individuals should limit outdoor recreational activities to non-contact and avoid
           activities where they come in close contact with other people;

       •   Individuals should limit use of public transportation to when absolutely necessary
           and should limit potential exposure by spacing out at least six feet from other
           riders;


                                            5
     Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 6 of 13



        •   Sick individuals should not leave their home unless to receive medical care and
            only after a telehealth visit to determine if leaving the home is in the best interest
            of their health;

        •   Young people should also practice social distancing and avoid contact with
            vulnerable populations; and

        •   Use precautionary sanitizer practices such as using isopropyl alcohol wipes.

   See Exhibit P (New York PAUSE). All of these actions were taken to limit the spread of

   the virus.


       APRIL, MAY, and JUNE 2020—New York Appears to Flatten the Curve

18. Before the New York State on PAUSE initiative, the daily increase in the number of

   positive COVID-19 tests had been rising quickly. On March 19, the number of positive

   tests increased nearly 70%, from, 1,769 to 2,950. For the remainder of March and early

   April, the number of positive tests increased at an average rate of approximately 20% per

   day. On April 9, 2020, alone, over 10,000 people tested positive for COVID-19. Since

   April 9, 2020, the number of positive tests per day has declined steadily. On May 28, 2020,

   over 1,700 people tested positive for COVID-19. On June 29, 2020, 46,428 people were

   tested and only 319 tested positive—a positivity rate below .7 %. See Exhibit Q (Images

   from DOH’s COVID-19 Tracker).

19. The transmission rate, also known as the reproduction rate—which measures the number

   of individuals infected on average by an infected individual—was at 1.4 percent. The

   transmission rate is now below 0.9. At the current transmission rate, the spread of COVID-

   19 is declining in New York State. See Exhibit R (Transmission Slides).

20. Due to the success of the people of the State of New York at flattening the curve, all New


                                             6
             Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 7 of 13



           York State regions have begun Phase Two of the re-opening process as of June 22, 2020,

           with multiple regions entering Phase Four. See Exhibit S (Images from New York

           Regional Monitoring Website).


                                              The Pandemic Is Not Over

       21. Despite the gains that New York has made, the pandemic is not over. On June 29, 2020,

           WHO reported 10,021,401 individuals confirmed positive for COVID-19, and 499,913

           confirmed COVID-19 deaths worldwide. See Exhibit T (WHO Situation Report 161). On

           June 29, 2020, the CDC reported that 2,545,250 individuals in the United States had tested

           positive for COVID-19, and 126,369 had died of COVID-19. See Exhibit U (Image from

           CDC Coronavirus Disease Dashboard).

       22. Indeed, during the week of June 23 through June 29, the United States reported the highest

           seven-day average of new COVID-19 cases. See Id.

       23. As of June 30, 2020, 16 states had a positivity rate of over 10%, including Alabama,

           Arkansas, Arizona, California, Florida, Georgia, Idaho, Iowa, Louisiana, Mississippi,

           Nevada, North Carolina, South Carolina, Tennessee, Texas, and Utah. See Exhibit V

           (Image from COVID-19 Travel Advisory)1

                                  Efforts to Sustain the Gains New York has Made

       24. In an effort to sustain the gains attributable to the PAUSE initiative, the Governor, on June

           24, issued Executive Order 205, “Quarantine Restrictions on Travelers Arriving in New

           York.” The Order requires all travelers entering New York from a state with a positive test



1
    Found at https://coronavirus.health.ny.gov/covid-19-travel-advisory (last visited July 1, 2020)

                                                            7
     Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 8 of 13



   rate higher than 10 per 100,000 residents, or higher than a 10% test positivity rate, over a

   seven-day rolling average, to quarantine for a period of 14 days consistent with Department

   of Health regulations for quarantine. See Exhibit W

25. Executive Order 205 gives discretion to the Commissioner of the Department of Health to

   issue additional protocols for essential workers, or for other extraordinary circumstances,

   when a quarantine is not possible, provided such measures continue to safeguard the public

   health.

26. On June 24, 2020, the Office of the Commissioner for the New York State Department of

   Health issued the “Interim Guidance for Quarantine Restrictions on Travelers Arriving in

   New York State Following Out of State Travel.” See Exhibit X

27. Fourteen days was selected as the quarantine period because fourteen days is understood

   to be the average incubation period for the COVID-19 virus. A person can be infected with

   the COVID-19 virus for up to fourteen days and not exhibit any symptoms. If a person is

   not exhibiting any symptoms fourteen days after entering the state, it is unlikely that he or

   she was infected with the virus at the time of entry.

28. The quarantine requirement is intended to both reduce the spread of the COVID-19 virus

   in New York and reduce and/or prevent a second undue strain on New York’s health care

   system.

29. The quarantine requirement is intended to reduce the risk posed by a large number of

   people entering New York. It does this by ensuring that, before individuals who have

   entered the state come into contact with others, they quarantine and wait for symptoms to

   develop (if any). The absence of developing symptoms consistent with COVID-19 greatly


                                             8
     Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 9 of 13



   reduces the likelihood that an individual has been infected with COVID-19.

30. Moreover, at the time the quarantine requirement was issued, and continuing to this day,

   other states, had much higher infection rates than New York’s. Our concern was that people

   in those states would travel to New York and unknowingly infect people here, thus further

   increasing the spread of the virus and the number of COVID-19 cases in New York.

31. In fact, the quarantine requirement only affects individuals traveling from states with a

   positive test rate higher than 10 per 100,000 residents, or higher than a 10% test positivity

   rate, over a seven-day rolling average. Therefore, the quarantine requirement is tailored to

   only apply to individuals from states where there is a much greater likelihood that they are

   infected with COVID-19.

32. The purpose of the quarantine requirement is to reduce additional introductions of the virus

   into New York, limit new avenues of transmission, and slow the overall spread of the virus.

   There are exceptions in the quarantine rule for persons coming into New York to perform

   essential services, and we recognized that some of those people could be carrying the virus.

33. We determined that the risk from the people who would be exempt from the quarantine

   rule because they were performing essential services was relatively small. On the other

   hand, the risk from the people who, in the absence of a quarantine rule, would enter New

   York from specific states where the positivity rate was higher, was significantly larger.

34. The State of New York is not attempting to prevent travel to New York from persons

   currently out of state. Rather, our intent is to reduce the likelihood that any person who

   enters the state, whether a New York resident or not, could potentially transmit COVID-

   19 to others. We minimize the risk from those persons by ensuring that the vast majority


                                             9
    Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 10 of 13



   of persons who enter the state do not interact in the community until it is more certain that

   they were not carrying the COVID-19 virus at the time of their arrival. Self-quarantine both

   controls the spread of the virus and reduces the possibility that New York’s health care

   system will be over-taxed by a sudden flood of new cases.

35. We carefully considered various alternatives to the 14-day quarantine requirement. For

   example, we considered whether it would be feasible to prohibit persons exhibiting

   COVID-19 symptoms from entering the state. However, any such requirement would be

   ineffective because, as discussed above, individuals can be infected with the virus for up

   to 14 days before exhibiting symptoms.

36. We also considered whether it might be feasible to prohibit persons who have been exposed

   to the coronavirus, and/or those who have been in close contact with infected individuals,

   from entering the state. But this approach would also be unworkable because it is

   impossible for a person to know definitively that he was not exposed. Individuals can be

   carriers and transmitters of COVID-19 long before they exhibit symptoms, so an individual

   can expose many people to the virus before he learns he is carrying it. In addition, a large

   percentage of transmission is thought to occur before an individual develops symptoms.

   Therefore, anyone the individual came in contact would have no way knowing of the

   potential exposure.

37. At this time, the 14-day quarantine requirement is a highly effective step to protect the

   progress that New York has made toward containing the COVID-19 virus and to reduce

   the threat to public health caused by infected persons who are entering New York.

   Conducting health screenings of persons entering the State would be inadequate because


                                            10
    Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 11 of 13



   an infected person can be asymptomatic for 14 days and therefore might not have an

   elevated temperature. Also, people can have elevated temperatures for a host of reasons

   other than being infected with the COVID-19 virus, so using temperature readings would

   screen out many people who are not, in fact, carrying the virus.

38. There are tests that can be used to detect the presence of the COVID-19 virus in an

   individual. However, at the beginning of the pandemic these tests were in short supply.

   While the supply of test kits has been increasing, there are still not sufficient quantities to

   test all of the millions of persons seeking to enter the state. There are also laboratory tests

   that can look for the presence of antibodies, which signify a possible prior infection with

   COVID-19. However, there is significant scientific uncertainty about the accuracy of

   antibody-based tests, as well as questions about their interpretation. As the supply of test

   kits increases, and we obtain better information about the interpretation of antibody tests,

   we will continue to evaluate the use of the tests as a substitute for, or an addition to, the

   existing quarantine requirement.

39. We recognize that there will be circumstances in which the 14-day quarantine rule might

   not be necessary. However, as a matter of public health policy, it is impossible to craft a

   rule that can account for every unique situation that might arise. Our goal in developing

   the quarantine requirement was to develop a rule that would account for the vast majority

   of risk posed by persons coming into New York from states with higher infections rates.

40. The 14-day quarantine requirement is the best way to adequately protect the public health

   while still ensuring that certain essential services and operations can continue.

41. True and accurate copies of the following documents are attached hereto:


                                             11
         Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 12 of 13



             A. Exhibit A: WHO Situation Report 1.

             B. Exhibit B: Images from the New York State Department of Health’s COVID-19

                 Tracker.2

             C. Exhibit C: Images from the CDC’s Coronavirus Disease Dashboard.3

             D. Exhibit D: WHO Situation Report 57.

             E. Exhibit E: WHO Declares Global Pandemic

             F. Exhibit F: Image from Johns Hopkins University’s Coronavirus Resource Center.4

             G. Exhibit G: Images from Johns Hopkins University’s Coronavirus Resource Center.5

             H. Exhibit H: Projection Model

             I. Exhibit I: Johns Hopkins Article: What is Coronavirus?

             J. Exhibit J: CDC: Cleaning and Disinfection for Households.

             K. Exhibit K: CDC: Social Distancing.

             L. Exhibit L: Executive Order 202.1

             M. Exhibit M: Executive Order 202.3

             N. Exhibit N: Executive Order 202.4

             O. Exhibit O: Executive Order 202.5

             P. Exhibit P: New York PAUSE Initiative

             Q. Exhibit Q: Images from the New York State Department of Health’s COVID-19




2
  Found at https://covid19tracker.health.ny.gov/views/NYS- COVID19- Tracker/NYSDOHCOVID-19Tracker-
DailyTracker?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last visited June 1, 2020).
3
  Found at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited June 1, 2020).
4
  Found at https://coronavirus.jhu.edu/map.html (last visited June 1, 2020).
5
  Id.

                                                       12
         Case 1:20-cv-04864-LGS Document 12 Filed 07/01/20 Page 13 of 13



                 Tracker.6

             R. Exhibit R: Transmission Slides

             S. Exhibit S: Images from New York Regional Monitoring Website.7

             T. Exhibit T: WHO Situation Report 161.

             U. Exhibit U: Images from the CDC’s Coronavirus Disease Dashboard.8

             V. Exhibit V: Image from COVID-19 Travel Advisory

             W. Exhibit W: Executive Order 205

             X. Exhibit X: Interim Guidance for Quarantine Restrictions on Travelers Arriving in

                               New York State Following Out of State Travel.


Dated: June 30, 2020
       Albany County, New York
                                                                      __Brad Hutton_____________
                                                                      Brad Hutton




6
  Found at https://covid19tracker.health.ny.gov/views/NYS- COVID19- Tracker/NYSDOHCOVID-19Tracker-
DailyTracker?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last visited June 1, 2020).
7
  Found at forward.ny.gov (last visited June 1, 2020).
8
  Found at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited July 1, 2020).

                                                        13
